EXHIBIT 10.1
 
 
 
THIS NOTE AND THE COMMON STOCK ISSUABLE UPON ITS CONVERSION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED TO AN
"ACCREDITED INVESTOR" (AS SUCH TERM IS DEFINED IN THE RULES AND REGULATIONS
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED) IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
 
 
ZAP
 
AMENDED AND RESTATED
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE DUE 2016
 
 

No.  _____       $20,679,069.00

 
 
This Amended and Restated Senior Secured Promissory Note Due 2016 (the "Note")
of ZAP, a California corporation (the "Company") replaces and supersedes, in its
entirety, that certain Amended and Restated Senior Secured Convertible
Promissory Note Due 2015 of the Company ("Original Note").
 
ZAP, a California corporation (the “Company”), for value received, hereby
promises to pay to China Electric Vehicle Corporation, a British Virgin Island
company, or its registered assigns (the "Holder"), the principal sum of NINETEEN
MILLION DOLLARS ($19,000,000.00) (the “Original Principal Amount”), or if less,
the aggregate outstanding principal amount of the Note, on December 31, 2016
(or, if earlier, the date the Note becomes automatically due and payable upon
the occurrence of an Event of Default), (the "Maturity Date") and to pay
interest equal to ONE MILLION SIX HUNDRED SEVENTY-NINE THOUSAND SIXTY-NINE
DOLLARS ($1,679,069) (the "Accrued Interest" and, together with the Original
Principal Amount, the "Principal").
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Commencing on August 12, 2013, additional interest (the "Additional Interest")
shall accrue on the outstanding amount of unpaid Principal at a rate equal to 8%
per annum (the "Additional Interest Rate"), computed on the basis of the actual
number of days elapsed and a year of three hundred sixty five (365)
days.  Within ten (10) calendar days following the end of each fiscal quarter,
the Company shall pay Holder the Additional Interest accrued during such fiscal
quarter by issuing the Holder or a party designated by the Holder, the number of
shares of the Company's Common Stock equal to (i) the Additional Interest
accrued during such fiscal quarter divided by (ii) the average of the Closing
Prices for each trading day during such fiscal quarter ending on (and including)
the last Trading Day of such fiscal quarter.  The Additional Interest Rate may
be amended from time to time with the written consent of the Holder and the
Company. The parties agree in good faith to evaluate the Additional Interest
Rate on a quarterly basis and amend this Note as necessary to maintain the
Additional Interest Rate at current fair market value for a note of similar
amount and duration.
 
Upon the Company's or Holder's election, the Company shall repay all or a
portion of the outstanding principal amount of the Note, together with unwaived
accrued and unpaid interest thereon, on or prior to the Maturity Date; provided
that, if the Holder elects repayment prior to the Maturity Date, the Holder
shall deliver ninety (90) days prior written notice to the Company and provided
further, that the Maturity Date shall be deemed to be the date the Holder
requires repayment by the Company.  The amount of the outstanding Principal and
accrued interest to be paid and the forms of repayment shall be determined by
the Holder.  If Holder elects for a partial repayment, this Note shall be
reissued for the unpaid portion of the Principal amount.  Payment of this Note
shall be made upon the surrender of this Note to the Company, at its chief
executive office (or such other office within the United States as shall be
designated by the Company to the holder hereof) (the "Designated Office"), in
(i) cash in the form of United States dollars by check or wire transfer;
provided that, if the Holder shall not have furnished wire instructions in
writing to the Company on or prior to the third Business Day immediately prior
to the date on which the Company makes such payment, such payment may be made by
U.S. dollar check mailed to the address of the Person entitled thereto as such
address shall appear in the Company security register; (ii) repayment by shares
of Jonway Stock pursuant to Section 1 hereof; (iii) repayment by shares of
Company Common Stock pursuant to Section 2(a)(1) hereof; or (iv) transfer of
assets of the Company, to be determined by the Holder, with an equivalent value
to the sum of the Principal amount; provided that, the fair market value of the
assets shall be determined an independent party or another third-party appraiser
agreed to by the Company and the Holder. Capitalized terms used and not
otherwise defined herein, shall have the respective meanings given to those
terms in Section 6 hereof.
 
1.   Repayment in Jonway Stock.  Upon Holder's election at any time before 5:00
p.m., California time, on the third (3rd) Business Day prior to the Maturity
Date, the Company shall, as soon as reasonably practicable but in no event later
than three (3) Business Days of such election, repay any unpaid Principal of the
Note, together with unwaived accrued and unpaid Additional Interest, in shares
of the capital stock of Zhejiang Jonway Automobile Co., Ltd. ("Jonway") owned by
the Company pursuant to the Acquisition Transaction (the "Jonway Stock").  In
exchange for the outstanding Principal of this Note (or any portion of the
Principal outstanding amount hereof that is an integral multiple of $1,000) (the
"Repayment Amount"), for each multiple of $1,000, Holder shall receive 0.003743%
of the Jonway Stock, by surrender of this Note, duly endorsed or assigned to the
Company or in blank to the Company at the Designated Office, accompanied by
written notice to the Company that the Holder hereof elects to receive the
Repayment Amount in Jonway Stock.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
2.   Conversion.
 
(a) 
 
(1) The holder of this Note is entitled to elect, at any time before 5:00 p.m.,
California time, on the third (3rd) Business Day prior to the Maturity Date, to
convert the outstanding Original Principal Amount of this Note (or any portion
of the principal outstanding amount hereof that is an integral multiple of
$1,000) together with unwaived accrued and unpaid Additional Interest (the
"Conversion Amount"), into fully paid and nonassessable Common Stock (calculated
as to each conversion to the nearest 1/100 of a share) of the Company at the
rate (or at the then current adjusted rate if an adjustment has been made as
provided below) of 4,435 shares of Common Stock for each $1,000 of the
Conversion Amount (such number of shares of Common Stock issuable for each
$1,000 of Conversion Amount of the Note, which shall initially be 4,435, the
"Conversion Rate") and the Accrued Interest into fully paid and nonassessable
Common Stock (calculated as to each conversion to the nearest 1/100 of a share)
of the Company at the rate (or at the then current adjusted rate if an
adjustment has been made as provided below) of 4,000 shares of Common Stock for
each $1,000 of Accrued Interest (such number of shares of Common Stock issuable
for each $1,000 of Accrued Interest, which shall initially be 4,000, the
"Accrued Interest Conversion Rate"). The Company shall cause any conversion
pursuant to this Section 2(a)(1) to occur as soon as reasonably practicable and
in no event later than three (3) Business Days after the holder of this Note has
elected such conversion.  The term "Conversion Price" on any day shall equal
$1,000 divided by the Conversion Rate in effect on such day.
 
(2) In the event that the conversion of this Note into shares of capital stock
would require the Company and the Holder of this Note to file notification and
report forms with the Federal Trade Commission and Antitrust Division of the
Department of Justice (the "FTC") pursuant to the Hart-Scott Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"), then the Holder of this
Note and the Company agree (i) to use their best efforts to complete all
applicable filings and provide all necessary information as required pursuant to
the HSR Act, and (ii) such conversion of this Note into shares of capital stock
shall not occur until such time as the required filings are made pursuant to the
HSR Act and the required waiting periods have passed or early termination
notifications have been granted by the FTC.
 
(3) The Company shall, if the Holder so elects, deliver the capital stock
issuable upon conversion of this Note to any third party designated by the
Holder, subject to compliance with Sections 2(f) and 7(c) — (g) hereof.
 
(b) The Conversion Rate and the Accrued Interest Conversion Rate will be subject
to adjustment from time to time as follows:
 
(1) If the Company shall pay or make a dividend or other distribution to all or
substantially all holders of its outstanding shares of Common Stock of the
Company payable in Common Stock, the Conversion Rate in effect at the opening of
business on the day following the Determination Date for such dividend or other
distribution shall be increased by dividing such Conversion Rate by a fraction
of which the numerator shall be the number of shares of Common Stock outstanding
at the close of business on such Determination Date and the denominator shall be
the sum of such number of shares of Common Stock and the total number of shares
of Common Stock constituting such dividend or other distribution, such increase
to become effective immediately after the opening of business on the day
following such Determination Date.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(2) If the Company shall issue rights, options or warrants to all or
substantially all holders of its Common Stock entitling them to subscribe for or
purchase Common Stock (or securities convertible into shares of Common Stock) at
a price per share (or having a conversion price per share) less than the current
market price per share (determined as provided in paragraph (8) of this Section
2(b)) of the Common Stock on the Determination Date for such distribution, the
Conversion Rate in effect at the opening of business on the day following such
Determination Date shall be increased by dividing such Conversion Rate by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding at the close of business on such Determination Date plus the number
of shares of Common Stock which the aggregate of the offering price of the total
number of shares of Common Stock so offered (or into which the convertible
securities so offered are convertible) for subscription or purchase would
purchase at such current market price and the denominator shall be the number of
shares of Common Stock outstanding at the close of business on such
Determination Date plus the number of shares of Common Stock so offered (or into
which the convertible securities so offered are convertible) for subscription or
purchase, such increase to become effective immediately after the opening of
business on the day following such Determination Date. The Company will not
issue any rights, options or warrants in respect of Common Stock held in the
treasury of the Company.  Upon the expiration of any right, option or warrant to
purchase Common Stock the issuance of which resulted in an adjustment to the
Conversion Rate pursuant to this paragraph (2) of Section 2(b), if any such
right, option or warrant shall expire and shall not have been exercised, the
Conversion Rate shall immediately upon such expiration be recomputed to the
Conversion Rate which would have been in effect had the adjustment of the
Conversion Rate made upon the issuance of such right, option or warrant been
made on the basis of offering for subscription or purchase only that number of
shares of Common Stock actually purchased upon the exercise of such right,
option and warrant actually exercised.
 
(3) If the outstanding Common Stock shall be subdivided into a greater number of
shares of Common Stock, the Conversion Rate in effect at the opening of business
on the day following the day upon which such subdivision becomes effective shall
be proportionately increased, and, conversely, in case outstanding Common Stock
shall each be combined into a smaller number of shares of Common Stock, the
Conversion Rate in effect at the opening of business on the day following the
day upon which such combination becomes effective shall be proportionately
reduced. Any such increase or reduction, as the case may be, shall become
effective immediately after the opening of business on the day following the day
upon which such subdivision or combination becomes effective.
 
(4) If the Company shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock evidences of its indebtedness,
shares of any class of capital stock, or other property (including securities,
but excluding (i) any rights, options or warrants referred to in paragraph (2)
of this Section 2(b), (ii) any dividend or distribution paid exclusively in
cash, (iii) any dividend or distribution referred to in paragraph (1) of this
Section 2(b) and (iv) any merger or consolidation to which Section 2(h) applies
(the "Distributed Property")), the Conversion Rate shall be adjusted so that the
same shall equal the rate determined by dividing the Conversion Rate in effect
immediately prior to the close of business on the Determination Date for such
distribution by a fraction of which the numerator shall be the current market
price per share (determined as provided in paragraph (8) of this Section 2(b))
of the Common Stock on such Determination Date less the then fair market value
(as determined in good faith by the Board of Directors of the Company in
accordance with the provisions of this paragraph (4) of Section 2(b)) on the
Determination Date of the portion of the assets, shares or
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
evidences of indebtedness so distributed applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding at
the close of business on such Determination Date) and the denominator shall be
such current market price per share of the Common Stock, such adjustment to
become effective immediately prior to the opening of business on the day
following such Determination Date; provided, however, that if the Distributed
Property consists of shares of capital stock of a Subsidiary, the Company may,
at its option and in lieu of the foregoing adjustment to the Conversion Rate,
elect to make adequate provision so that the Holder shall have the right to
receive upon conversion the amount of such shares of capital stock that the
Holder would have received if the Holder had converted such Note on the record
date. If the Board of Directors determines the fair market value of any
distribution for purposes of this paragraph (4) by reference to the actual or
when issued trading market for any securities constituting such distribution, it
must in doing so consider the prices in such market over the same period used in
computing the current market price per share pursuant to paragraph (8) of this
Section 2(b).
 
If the Company should adopt a shareholder rights plan (a "Rights Plan"), upon
conversion of this Note into Common Stock, the holder of this Note will receive,
in addition to the Common Stock, the rights described therein ( whether or not
the rights have separated from the Common Stock at the time of conversion),
subject to the limitations set forth in the Rights Plan. Any distribution of
rights or warrants pursuant to the Rights Plan in compliance with the
requirements set forth in the immediately preceding sentence of this paragraph
shall not constitute a distribution of rights or warrants pursuant to this
Section 2(b).
 
Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company's capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
("Trigger Event"): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 2(b) (and no adjustment to the Conversion Rate under
this Section 2(b) will be required) until the occurrence of the earliest Trigger
Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under this Section 2(b). If any such right or warrant,
including any such existing rights or warrants distributed prior to the original
issue date of this Note, are subject to events, upon the occurrence of which
such rights or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
record date with respect to new rights or warrants with such rights (and a
termination or expiration of the existing rights or warrants without exercise by
any of the holders thereof). In addition, in the event of any distribution (or
deemed distribution) of rights or warrants, or any Trigger Event or other event
(of the type described in the preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this Section was made, (x) in the case
of any such rights or warrants which shall all have been redeemed or repurchased
without exercise by any holders thereof, the Conversion Rate shall be readjusted
upon such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase, and (y) in the case of such rights or
warrants which shall have expired or been terminated without exercise by any
holders thereof, the Conversion Rate shall be readjusted as if such rights and
warrants had not been issued.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
(5) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock cash (excluding any cash that is distributed as part
of a distribution referred to in paragraph (4) of Section 2(b) or a merger or
consolidation to which Section 2(h) applies), immediately after the close of
business on such Determination Date, the Conversion Rate shall be adjusted so
that the same shall equal the rate determined by dividing the Conversion Rate in
effect immediately prior to the close of business on the date fixed for
determination of the stockholders entitled to receive such distribution by a
fraction (i) the numerator of which shall be equal to the current market price
per share of the Common Stock on the Determination Date minus the amount of such
cash dividend or distribution applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding at
the close of business on the Determination Date) and (ii) the denominator of
which shall be equal to the current market price per share of the Common Stock
on the Determination Date.
 
(6) In case of a tender offer made by the Company or any Subsidiary of the
Company for all or any portion of the Common Stock shall expire and such tender
offer or exchange (as amended upon the expiration thereof) shall require the
payment to stockholders (based on the acceptance (up to any maximum specified in
the terms of the tender offer) of Purchased Shares (as defined below)) of an
aggregate consideration having a fair market value (as determined by the Board
of Directors, whose determination shall be conclusive and described in a board
resolution), of the current market price per share of the Common Stock
(determined as provided in paragraph (8) of this Section 2(b)) as of the last
time tenders or exchanges could have been made pursuant to such tender or
exchange offer (as it may be amended) then, and in each such case, immediately
prior to the opening of business on the day after the date of the last time (the
"Expiration Time") tender's or exchanges could have been made pursuant to such
tender or exchange offer (as it may be amended), the Conversion Rate shall be
adjusted so that the same shall equal the rate determined by dividing the
Conversion Rate immediately prior to close of business on the date of the
Expiration Time by a fraction (i) the numerator of which shall be equal to (A)
the product of (I)the current market price per share of Common Stock on the date
of the Expiration Time multiplied by (II) the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) on the date of the
Expiration Time less (B) the combined tender and cash amount, and (ii) the
denominator of which shall be equal to the product of (A) the current market
price per share of the Common Stock as of the Expiration Time multiplied by
(B)the number of shares of Common Stock outstanding (including any tendered or
exchanged shares) as of the Expiration Time less the number of all shares
validly tendered or exchanged and not withdrawn as of the Expiration Time (the
shares deemed so accepted up to and any such maximum, being referred to as the
"Purchased Shares").
 
(7) If and whenever on or after the date hereof, the Company issues or sells, or
in accordance with this Section 2(b)(7) is deemed to have issued or sold, any
shares of Common Stock, Options or Convertible Securities, except for an
Excluded Security, for a consideration per share less than a price (the
"Applicable Price") equal to either (i) in the case of the issuance or sale of
shares of Common Stock, the lesser of $0.25 per share or the Conversion Price in
effect immediately prior to such issue or sale or (ii) in the case of the
issuance or sale of Options or other Convertible Securities, the Conversion
Price in effect immediately prior to such issue or sale (the foregoing a
"Dilutive Issuance"), then no adjustments pursuant to this Section
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
2(b)(7) shall be made so long as Jonway (x) remains solvent and continue to
operate and pay its debts and obligations as they become due, (y) maintains
operational manufacturing facilities and (z) continues to manufacture and sell
at least five hundred (500) standard automobiles per calendar quarter either
through its direct sales channel or indirect sales channel, provided further,
that at any time any of the requirements of the foregoing proviso are not
satisfied, the Holder shall, notwithstanding the foregoing proviso and in its
sole discretion, have the right to exercise any of the rights provided for in
this Note or to convert the Principal amount, and any unwaived accrued and
unpaid interest (together, the "Conversion Amount") under this Note into the
number of shares of the Company's Common Stock equal to the Conversion Amount
divided by the average daily closing price of the Company's Common Stock as
reported by OTC Markets for the ninety (90) day period immediately prior to such
conversion.
 
(8) For the purpose of any computation under paragraphs (2), (4), (5) or (6) of
this Section 2(b), the current market price per share of Common Stock on any
date shall be calculated by the Company and be deemed to be the average of the
daily Closing Prices for the five (5) consecutive Trading Days commencing ten
(10) Trading Days before the earlier of (i) the day in question and (ii) the day
before the "ex" date with respect to the issuance or distribution requiring such
computation. For purposes of this paragraph, the term "ex date", when used with
respect to any issuance or distribution, means the first date on which the
Common Stock trades regular way in the applicable securities market or on the
applicable securities exchange without the right to receive such issuance or
distribution.
 
(9) No adjustment in the Conversion Rate shall be required unless such
adjustment (plus any adjustments not previously made by reason of this paragraph
(9)) would require an increase or decrease of at least one percent (1%) in such
rate; provided, however, that any adjustments which by reason of this paragraph
(9) are not required to be made shall be carried forward and taken into account
in any subsequent adjustment.  All calculations under this Section 2 shall be
made to the nearest cent or to the nearest one-hundredth of a share, as the case
may be.
 
(10) The Company may make such increases in the Conversion Rate, for the
remaining term of the Note or any shorter term, in addition to those required by
paragraphs (1), (2), (3), (4), (5) and (6) of this Section 2(b) as it considers
to be advisable in order to avoid or diminish any income tax to any holders of
Common Stock resulting from any dividend or distribution of stock or issuance of
rights or warrants to purchase or subscribe for stock or from any event treated
as such for income tax purposes.
 
(11) For purposes of this Section 2(b), the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.  The Company shall not
pay any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.
 
(c) Whenever the Conversion Rate is adjusted as provided in Section 2(b), the
Company shall compute the adjusted Conversion Rate in accordance with Section
2(b) and shall prepare a certificate signed by the chief financial officer of
the Company setting forth the adjusted Conversion Rate and showing in reasonable
detail the facts upon which such adjustment is based, and shall promptly deliver
such certificate to the Holder.
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
(d) In case:
 
(1) the Company shall declare a dividend or other distribution on its Common
Stock that would require any adjustment pursuant to Section 2(b); or
 
(2) the Company shall authorize the granting to the holders of its Common Stock
of rights, options or warrants to subscribe for or purchase any shares of
capital stock of any class or of any other rights; or
 
(3) of any reclassification of the Common Stock of the Company, or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any shareholders of the Company is required, or of the
conveyance, sale, transfer or lease of all or substantially all of the assets of
the Company; or
 
(4) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company; or
 
(5) the Company or any Subsidiary shall commence a tender offer for all or a
portion of the Company's outstanding Common Stock (or shall amend any such
tender offer);
 
then the Company shall cause to be delivered to the Holder, at least twenty (20)
days (or ten (10) days in any case specified in clause (1) or (2) above) prior
to the applicable record, expiration or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, rights, options or warrants, or, if a record is not
to be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution, rights, options or warrants are to be
determined, (y) the date on which the right to make tenders under such tender
offer expires or (z) the date on which such reclassification, consolidation,
merger, conveyance, transfer, sale, lease, dissolution, liquidation or winding
up is expected to become effective, and the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, conveyance, transfer, sale, lease,
dissolution, liquidation or winding up. Neither the failure to give such notice
nor any defect therein shall affect the legality or validity of the proceedings
described in clauses (1) through (5) of this Section 2(d).
 
(e) The Company shall at all times reserve and keep available, free from
preemptive rights, out of its authorized but unissued Common Stock, for the
purpose of effecting the conversion of the Note, the full number of shares of
Common Stock then issuable upon the conversion of this Note.
 
(f) Except as provided in the next sentence, the Company will pay any and all
taxes and duties that may be payable in respect of the issue or delivery of
Common Stock on conversion of the Note.  The Company shall not, however, be
required to pay any tax or duty which may be payable in respect of any transfer
involved in the issue and delivery of Common Stock in a name other than that of
the holder of this Note, and no such issue or delivery shall be made unless and
until the Person requesting such issue has paid to the Company the amount of any
such tax or duty, or has established to the satisfaction of the Company that
such tax or duty has been paid.
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
(g) The Company agrees that all Common Stock which may be delivered upon
conversion of the Note, upon such delivery, will have been duly authorized and
validly issued and will be fully paid and nonassessable (and shall be issued out
of the Company's authorized but unissued Common Stock) and, except as provided
in Section 2(f), the Company will pay all taxes, liens and charges with respect
to the issue thereof.
 
(h) In case of any recapitalization or reclassification of the Common Stock or
other change of the outstanding shares of Common Stock (other than a change in
par value, or as a result of a subdivision or combination covered by paragraph
(3) of Section 2(b)), or any consolidation of the Company with any other Person,
any merger of the Company into another Person or of another Person into the
Company (other than a merger which does not result in a reclassification,
conversion, exchange or cancellation of the outstanding Common Stock), or any
conveyance, sale, transfer or lease of all or substantially all of the
properties and assets of the Company (collectively, a "Capital Reorganization"),
in each case as a result of which the holders of Common Stock are entitled to
receive stock, other securities, other property, assets or cash (or any
combination thereof) (collectively, "Reference Property") with respect to or in
exchange for such Common Stock, then the Company or the Person formed by such
Capital Reorganization, as the case may be, shall execute and deliver to the
Holder of this Note a supplemental agreement providing that such Holder has the
right thereafter, during the period this Note shall be convertible as specified
in Section 2(a), to convert this Note only into the kind and amount of Reference
Property receivable upon such Capital Reorganization by a holder of the number
of shares of Common Stock of the Company into which this Note might have been
converted immediately prior to such Capital Reorganization, assuming such holder
of Common Stock of the Company (i) is not a Person with which the Company
consolidated, into which the Company merged or which merged into the Company or
to which any conveyance, sale, transfer or lease was made, as the case may be (a
"Constituent Person"), or an Affiliate of a Constituent Person and (ii) failed
to exercise its rights of election, if any, as to the kind or amount of
securities, cash and other property receivable upon such Capital Reorganization.
In the event holders of Common Stock have the opportunity to elect the form of
consideration to be received in a recapitalization, reclassification, change,
consolidation, merger, combination, sale, lease, assignment, conveyance or other
transfer, the Company will make adequate provision whereby the Holder shall have
the opportunity, on a timely basis, to determine the form of Reference Property
into which this Note shall be convertible. The Company shall not become party to
any such recapitalization, reclassification, change, consolidation, merger
combination, sale, lease, assignment, conveyance or other transfer unless the
terms of such transaction are consistent with the foregoing.  Such supplemental
agreement shall provide for adjustments which, for events subsequent to the
effective date of such supplemental agreement, shall be equivalent to the
adjustments provided for in this Section 2.  The above provisions of this
Section 2(h) shall similarly apply to successive Capital Reorganizations.  If
this Section 2(h) applies to any event or occurrence, then the other provisions
of Section 2(b) shall not apply.
 
(i) No fractional shares of Common Stock or scrip representing fractional shares
shall be issued upon conversion of this Note.  If any fractional share of stock
otherwise would be issuable upon the conversion of this Note, the Company may
elect to make an adjustment therefore in cash based upon the Closing Price of
the Common Stock on the last Trading Day prior to the date of conversion, or in
lieu of making such cash payment, the Company may elect to round up to the next
whole share the number of shares of Common Stock to be issued to the Holder upon
conversion.
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
(j) The Company (i) will effect all registrations with, and obtain all approvals
by, all governmental authorities that may be necessary under any United States
Federal or state law (including the Securities Act, the Exchange Act and state
securities and Blue Sky laws) for the Common Stock issuable upon conversion of
this Note to be lawfully issued and delivered as provided herein, and thereafter
publicly traded (if permissible under the Securities Act) and qualified or
listed as contemplated by clause (ii) (it being understood that the Company
shall not be required to register the offer, sale or resale of Common Stock
issuable on conversion hereof under the Securities Act except pursuant to the
Registration Rights Agreement); and (ii) if required, will list the Common Stock
required to be issued and delivered upon conversion of the Note, prior to such
issuance or delivery. on each national securities exchange on which outstanding
Common Stock is listed or quoted at the time of such delivery, or if the Common
Stock is not then listed on any securities exchange. to qualify the Common Stock
for quotation on the Nasdaq Stock Market or such other inter-dealer quotation
system (including, without limitation, the OTC Bulletin Board). if any, on which
the Common Stock is then quoted.
 
3.   Right to Require Repurchase.
 
(a) In the event that a Change in Control shall occur, then the Holder of this
Note shall have the right, at such Holder's option, to require the Company to
repurchase, and upon the exercise of such right the Company shall repurchase
this Note on the date such Change of Control occurs (the "Repurchase Date"), at
a purchase price equal to the Repurchase Price (as hereinafter defined).  The
Company agrees to give the Holder, in the manner provided in Section 7(b), of
any Change in Control, promptly and in any event within ten (10) Trading Days
prior to the occurrence thereof.
 
(b) To exercise a repurchase right, the Holder shall deliver to the Company on
or before the second (2nd) day prior to the Repurchase Date, together with this
Note, written notice of the Holder's exercise of such right, which notice shall
set forth the name of the Holder, the Principal amount of this Note to be
repurchased (and. if this Note is to be repurchased in part. the portion of the
Principal amount thereof to be repurchased) and a statement that an election to
exercise the repurchase right is being made thereby, Such written notice shall
be irrevocable, except that the right of the Holder to convert this Note (or the
portion hereof with respect to which the repurchase right is being exercised)
shall continue until the close of business on the Trading Day prior to the
Repurchase Date.
 
(c) In the event a repurchase right shall be exercised in accordance with the
terms hereof, the Company shall pay or cause to be paid to the Holder the
Repurchase Price in cash on the Repurchase Date in the manner set forth in the
introductory paragraph to this Note.
 
(d) If this Note is to be repurchased only in part, it shall be surrendered to
the Company at the Designated Office (with, if the Company so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company duly executed by, the Holder hereof or his attorney duly authorized in
writing), and the Company shall execute and make available for delivery to the
Holder without service charge, a new Note or Notes, containing identical terms
and conditions, each in an authorized denomination in aggregate Principal amount
equal to and in exchange for the unrepurchased portion of the Principal of the
Note so surrendered.
 
(e) For purposes of this Section 3:
 
 
- 10 -

--------------------------------------------------------------------------------

 
(1) The term "beneficial owner" shall be determined in accordance with Rule
13d-3 promulgated by the Securities and Exchange Commission pursuant to the
Exchange Act.
 
(2) A "Change in Control" shall be deemed to have occurred at the time, after
the original issuance of this Note, of:
 
(i) the acquisition by any Person or group (within the meaning of the Exchange
Act and the rules of the Commission thereunder as in effect on the date hereof)
of beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of capital
stock of the Company entitling such Person to exercise 50% or more of the total
voting power of all shares of capital stock of the Company entitled to vote
generally in the elections of directors (any shares of voting stock of which
such Person is the beneficial owner that are not then outstanding being deemed
outstanding for purposes of calculating such percentage) other than any such
acquisition by the Company or any employee benefit plan of the Company; or
 
(ii) any consolidation or merger of the Company with or into, any other Person,
any merger of another Person with or into the Company, or any conveyance,
transfer, sale, lease or other disposition of all or substantially all of the
assets of the Company to another Person (other than (a) any such transaction
pursuant to which holders of Common Stock immediately prior to such transaction
have the entitlement to exercise, directly or indirectly, 50% or more of the
total voting power of all shares of capital stock entitled to vote generally in
the election of directors of the continuing or surviving Person immediately
after such transaction and (b) any merger (x) which does not result in any
reclassification, conversion, exchange or cancellation of outstanding Common
Stock or (y) which is effected solely to change the jurisdiction of
incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding Common Stock into solely shares of common stock); or
 
(iii) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Company by Persons who were neither (i) nominated by
the board of directors of the Company nor (ii) appointed by directors so
nominated.
 
(3) The "current market price" of a share of Common Stock shall be the Closing
Price of the Common Stock on the Trading Day immediately preceding the
Repurchase Date.
 
(4) "Repurchase Price" means the sum of (a) 100% of the Principal amount of this
Note and (b) all accrued and unpaid interest on this Note to the date of
payment.
 
4.   Certain Covenants.  This Note is entitled to the benefits of the covenants
set forth in the Securities Purchase Agreement.
 
5.   Events of Default.
 
(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
 
 
- 11 -

--------------------------------------------------------------------------------

 
(1) (A) default in the payment of any principal on this Note when due or (B)
default in the payment of any interest upon this Note when it becomes due and
payable, and continuance of such default for a period of three (3) days; or
 
(2) default by the Company in the performance of its obligations in respect of
any conversion of this Note (or any portion hereof) in accordance with Section 2
for a period of five (5) days; or
 
(3) failure by the Company to give any notice of a Change of Control required to
be delivered in accordance with Section 5(a); or
 
(4) (A) default in the performance, or breach of the representations or
covenants of the Securities Purchase Agreement or (B) default in the
performance, or breach, of any other covenant of the Company under any
Transaction Document (other than a covenant, a default in the performance or
breach of which is specifically dealt with elsewhere in this Section 5(a)) and
continuance of such default or breach for a period of ten (10) days; or
 
(5) any breach or default by or of the Company occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
properties is bound, relating to any Indebtedness having a principal amount
(individually or in the aggregate) in excess of $100,000, if the maturity of or
any payment with respect to such Indebtedness is or may be accelerated or
demanded due to such breach; or
 
(6) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law or (B) a decree or order approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under any applicable Federal or State law, or appointing
a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order stayed and
in effect for a period of thirty (30) consecutive days; or
 
(7) the commencement by the Company of a voluntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against either the Company, or the filing by either the Company of a
petition or answer or consent seeking reorganization or similar relief under any
applicable Federal or State law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of the property of the Company, or the making
by either the Company of an assignment for the benefit of creditors, or the
admission by either the Company in writing of its inability to pay its debts
generally as they become due, or the taking of corporate action by the Company
in furtherance of any such action; or
 
(8) any representation, warranty or other written statement of the Company made
in connection with any Transaction Document or the transactions contemplated
thereby is incorrect or misleading in any material respect when made, or deemed
made, or given; Or
 
 
- 12 -

--------------------------------------------------------------------------------

 
(9) at any time after the execution and delivery thereof (A) this Note or any
Transaction Document ceases to be in full force and effect (other than upon
satisfaction of the Company's obligations thereunder) or shall be declared null
and void or the Holder shall not have or shall cease to have a valid and
perfected lien in any collateral purported to be covered by the Transaction
Documents with the priority required by such Transaction Document or (B) the
Company shall contest the validity or enforceability of any Transaction Document
in writing or deny in writing that it has any further liability under any
Transaction Document.
 
(b) If an Event of Default occurs and is continuing for a period of thirty (30)
days, the Original Principal Amount shall accrue interest at the Interest Rate
until the Event of Default is cured.  If an Event of Default (other than an
Event of Default specified in Section 5(a)(6) or 5(a)(7)) occurs and is
continuing for a period of thirty (30) days, then in every such case the Holder
of this Note may declare the Principal hereof (or, if there is at such time more
than one holder, holders of least twenty-five percent (25%) of the outstanding
Principal amount of all then outstanding securities of the same series as this
Note) may declare the Principal amount of this Note and all other such
securities then outstanding to be due and payable immediately, by a notice in
writing to the Company, and upon any such declaration such principal and all
accrued interest thereon shall become immediately due and payable. For purposes
of the immediately preceding sentence, “securities of the same series" shall
mean collectively this Note and any notes issued upon a Transfer of a portion of
this Note.  If an Event of Default specified in Section 5(a)(6) or 5(a)(7)
occurs and is continuing with respect to the Company, the Principal of, and
accrued interest on, this Note shall ipso facto become immediately due and
payable without any declaration or other act of the holders.
 
(c) The Company will give the Holder of this Note notice, promptly and in any
event within three (3) days of the occurrence thereof, of any Event of Default
or Default. Such notice shall be given in the manner provided in Section 7(b).
 
6.   Definitions. Capitalized terms used in this Note and not otherwise defined
have the meanings given to them in the Securities Purchase Agreement.  Unless
otherwise defined in this Note, the following capitalized terms shall have the
following respective meanings when used herein:
 
"Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control", when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.
 
"Approved Stock Plan” means the Company's 2008 Equity Compensation Plan, 2007
Equity Compensation Plan, 2006 Incentive Stock Plan, 2002 Incentive Stock Plan,
1999 Incentive Stock Plan, as may be amended from time to time, or any employee
benefit plan, stock grant, stock option or purchase plan, or stock option
exchange plan or other employee stock incentive or similar agreement approved by
the Board of Directors of the Company and the Holder in writing pursuant to
which the Company's securities may he issued to any officers, directors, or
employees of, or consultants to, the Company for services provided thereto.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
"Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which the banking institutions in California are authorized or
obligated by law or executive order to close or be closed.
 
"Closing Price" means, with respect to the Common Stock of the Company, for any
day, the reported last sale price per share on the Nasdaq Stock Market, or, if
the Common Stock is not admitted to trading on the Nasdaq Stock Market, on the
principal national securities exchange or inter-dealer quotation system
(including, without limitation, the OTC Bulletin Board) on which the Common
Stock is listed or admitted to trading, or if not admitted to trading on the
Nasdaq Stock Market, or listed or admitted to trading on any national securities
exchange or inter-dealer quotation system, the closing bid price per share in
the over-the-counter market as furnished by any New York Stock Exchange member
firm selected from time to time by the Company for that purpose.
 
"Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
 
"Common Stock” means the Common Stock, no par value per share, of the Company
authorized at the date of this instrument as originally executed.  Subject to
the provisions of Section 2, shares issuable on conversion of this Note shall
include only Common Stock or shares of any class or classes of common stock
resulting from any reclassification or reclassifications thereof; provided,
however, that if at any time there shall be more than one such resulting class,
the shares so issuable on conversion of this Note shall include shares of all
such classes, and the shares of each such class then so issuable shall he
substantially in the proportion which the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.
 
"Conversion Price” has the meaning given to such term in Section 2(a).
 
"Conversion Rate" has the meaning given to such term in Section 2(a).
 
"Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
"Default" means any event that with the giving of notice or the passage of time,
or both, would become an Event of Default.
 
"Determination Date" means, in the case of a dividend or other distribution,
including the issuance of rights, options or warrants, to shareholders, the date
fixed for the determination of shareholders entitled to receive such dividend or
other distribution and, in the case of a tender offer, the last time that
tenders could have been made pursuant to such tender offer.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Excluded Security" means: (i) any Common Stock issued or issuable in connection
with any Approved Stock Plan or to vendors or service providers that have a
relationship with the Company as of the date hereof, provided that the aggregate
number of shares issued or issuable in connection with any Approved Stock Plan
and issued or issuable to such vendors and service providers shall not exceed 30
million shares; (ii) any Common Stock issued or issuable to Steven
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
Schneider in accordance with Section 4.25 of the Securities Purchase Agreement;
(iii) any Common Stock issued or issuable upon conversion of the Note or the
exercise of the warrants issued to Holder pursuant to the Purchase Agreement;
(iv) any Common Stock issued or issuable upon conversion of any Options or
Convertible Securities (other than any Options issued pursuant to an Approved
Stock Plan) which are outstanding on the day immediately preceding the date
hereof, provided that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the date of issuance of this
Warrant; (v) any Common Stock issued or issuable in connection with any
reorganization, recapitalization, merger, consolidation, acquisition, joint
venture or strategic relationship, or any other non-capital raising transaction;
(vi) up to 40,000,000 shares of Common Stock or Convertible Securities or
Options convertible into up to 40,000,000 shares of Common Stock to any single
third party (or affiliated or related entity) within any given twelve (12) month
period; or (vii) any Common Stock issued or issuable in other transactions so
long as the aggregate consideration payable in all such transactions does not
exceed $8,000,000 during any twelve (12) month period.
 
"Holder" means the holder of this Note.
 
"Interest Rate" means a rate per annum of 8%.
 
"Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
"Person" shall mean an individual, a partnership, a corporation (including a
business trust), a joint stock company, a limited liability company, an
unincorporated association, a joint venture or other entity or a governmental
authority.
 
"Repurchase Date" has the meaning given to such term in Section 2(a) hereof.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Securities Purchase Agreement" means the Senior Secured Convertible Note and
Warrant Purchase Agreement, dated as of the date hereof, between the Company and
Holder, as amended, restated, modified or otherwise supplemented from time to
time.
 
"Subsidiary" shall mean (a) any corporation of which more than 50% of the issued
and outstanding equity securities having ordinary voting power to elect a
majority of the board of directors of such corporation is at the time directly
or indirectly owned or controlled by the Company, (b) any partnership, joint
venture, limited liability company or other association of which more than 50%
of the equity interests having the power to vote, direct or control the
management of such partnership, joint venture, limited liability company or
other association is at the time directly or indirectly owned and controlled by
the Company, and (c) any other entity included in the financial statements of
the Company on a consolidated basis.
 
"Trading Day" means (i) if the Common Stock is admitted to trading on the Nasdaq
Stock Market or any other system of automated dissemination of quotations of
securities prices, a day on which trades may be effected through such system;
(ii) if the Common Stock is listed or admitted for trading on the New York Stock
Exchange or any other national securities exchange, a day on which such exchange
is open for business; or (iii) if the Common Stock is not admitted to trading on
the Nasdaq Stock Market or listed or admitted for trading on any national
securities exchange or any other system of automated dissemination of quotation
of securities prices, a day on which the Common Stock is traded regular way in
the over-the-counter market and for which a closing bid and a closing asked
price for the Common Stock are available.
 
 
- 15 -

--------------------------------------------------------------------------------

 
7.   Other.
 
(a) No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of and
interest, if any, on this Note at the times, places and rate, and in the coin or
currency herein prescribed or to convert this Note as herein provided.
 
(b) The Company will give prompt written notice to the Holder of any change in
the location of the Designated Office.  Any notice to the Company or to the
Holder shall be given in the manner set forth in the Securities Purchase
Agreement, provided that the Holder, if not a party to the Agreement, may
specify alternative notice instructions to the Company.
 
(c) The transfer of this Note is registrable on the register maintained by the
Company upon surrender of this Note for registration of transfer at the
Designated Office, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company duly executed by, the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more
new notes, of authorized denominations and for the same aggregate Principal
amount, will be issued to the designated transferee or transferees. Such notes
are issuable only in registered form without coupons in denominations of $1,000
and any integral multiple thereof.  No service charge shall be made for any such
registration of transfer, but the Company may require payment of a sum
sufficient to recover any tax or other governmental charge payable in connection
therewith.  Prior to due presentation of this Note for registration of transfer,
the Company and any agent of the Company may treat the Person in whose name this
Note is registered as the owner thereof for all purposes, whether or not this
Note be overdue, and neither the Company nor any such agent shall be affected by
notice to the contrary.
 
(d) This Note and the Common Stock issuable upon conversion of this Note have
not been registered under the Securities Act, or the securities laws of any
state or other jurisdiction.  Neither this Note nor the Common Stock issuable
upon conversion of this Note nor any interest or participation herein may be
reoffered, sold, assigned, transferred, pledged, encumbered or otherwise
disposed of (a "Transfer") in the absence of such registration or unless such
transaction is exempt from, or not subject to, registration.  The Holder by its
acceptance of this Note or the Common Stock issuable upon conversion of this
Note agrees that it shall not offer, sell, assign, transfer, pledge, encumber or
otherwise dispose of this Note or any portion thereof or interest therein (other
than with respect to a Transfer pursuant to a registration statement that is
effective at the time of such Transfer) only (a) to the Company, or (b) pursuant
to an available exemption from registration, and in the case of (b) above in
which the transferor furnishes the Company with such certifications, legal
opinions or other information as the Company may reasonably request to confirm
that such transfer is being made pursuant to an exemption from, in a transaction
not subject to, the registration requirements of the Securities Act.
Notwithstanding the foregoing, Holder shall have the right, in its sole
discretion, to assign or transfer this Note to an affiliated company of Holder
within sixty (60) days of the date hereof.
 
(e) Upon presentation of this Note for registration of transfer at the office of
the Company specified herein accompanied by (i) certification by the transferor
that such transfer is in compliance with the terms hereof and (ii) by a written
instrument of transfer in a form approved by the Company executed by the
registered holder, in person or by such holder's attorney thereunto duly
authorized in writing, and including the name, address and telephone and fax
numbers of the transferee and name of the contact person of the transferee, such
Note shall be transferred on the Note register, and a new Note of like tenor and
bearing the same legends shall be issued in the name of the transferee and sent
to the transferee at the address and do the contact person so indicated.
 
 
- 16 -

--------------------------------------------------------------------------------

 
(f) Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and in the case of loss,
theft or destruction, receipt of indemnity or security reasonably satisfactory
to the Company, and upon reimbursement to the Company of all reasonable expenses
incidental thereto, and upon surrender and cancellation of such Note, if
mutilated, the Company will deliver a new Note of like tenor and dated as of
such cancellation, in lieu of such Note.
 
(g) Such Holder makes the representations and warranties set forth in Section
III of the Securities Purchase Agreement.
 
(h) Neither this Note nor any term hereof may be amended or waived except by a
writing signed by the Holder and the Company.
 
(i) Notwithstanding anything herein to the contrary, if at any time the Interest
Rate applicable to the Note, together with all fees, charges and other amounts
that are treated as interest the Note under applicable law (collectively the
"Charges"), shall exceed the maximum lawful rate (the "Maximum Rate") that may
be contracted for, charged, taken, received or reserved by the Holder in
accordance with applicable law, the rate of interest payable in respect of the
Note hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of the Note, but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to the Holder in respect of other Notes shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon [at the rate of 6.25% per annum to the date of repayment],
shall have been received by the Holder.
 
(j) All payments made by the Company under this Note shall be made by the
Company free and clear of and without deduction for any and all present and
future taxes, levies, charges, deductions and withholdings, In addition, the
Holder shall pay upon demand any stamp or other taxes, levies or charges of any
jurisdiction with respect to the execution, delivery, registration, performance
and enforcement of this Note.  Upon request by the Holder, the Company shall
furnish evidence satisfactory to the Holder that all requisite authorizations
and approvals by, and notices to and filings with, governmental authorities and
regulatory bodies have been obtained and made and that all requisite taxes,
levies and charges have been paid.
 
(k) The provisions of this Note shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
neither this Note nor any of the rights, interests or obligations hereunder may
be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of Holder.
 
(l) This Note shall be governed by and construed in accordance with the internal
laws of the State of California.
 
 
(signature page follows)
 
 
 
 
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.
 
 
Dated:   July 30, 2015
 
 
 
ZAP,
a California corporation
 
By:  /s/ Alex Wang                              
Title: Co-Chief Executive Officer
 
 
 
 
ACCEPTED AND AGREED:
 
CHINA ELECTRIC VEHICLE CORPORATION,
a British Virgin Island Company
 
By:  Cathaya Capital G.P., Its General Partner
 
By Cathaya Capital Co., Ltd., Its General Partner
 
 
By:           /s/ Priscilla Lu                                
Name:  Priscilla Lu
Title:  Director
 
 
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
ELECTION OF HOLDER TO REQUIRE REPURCHASE
 
 
1.   Pursuant to Section 3(a) of this Note, the undersigned hereby elects to
have all or a portion of this Note repurchased by the Company.
 
2.   The undersigned hereby directs the Company to pay [choose one] (a) it or
(b) Name: ________________________; address: _____________________; Social
Security or Other Taxpayer Identification Number, if any:
______________________, an amount in cash equal to the Repurchase Price, as
provided herein.
 
 
Dated: ______________________                                                     
 
 
China Electric Vehicle Corporation
A British Virgin Island Company
 
 
By: ________________________    
Name: ______________________          
Title: _______________________                  
 
 
 
[Number of shares of Common Stock
owned by the holder and its affiliates:   ____________________
                                                                                  
Principal amount to be repurchased
(an integral multiple of $1,000):        ________________________
                                                                               
Remaining principal amount following
such repurchase (not less than $1,000):   ____________________
 
                                                                                    
 
 
NOTICE: The signature to the foregoing Election must correspond to the name as
written upon the face of this Note in every particular, without alteration or
any change whatsoever.
 
 
 
 
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
CONVERSION NOTICE
 
The undersigned holder of this Note hereby irrevocably exercises the option to
convert this Note, or any portion of the principal amount hereof (which is an
integral multiple of $1,000) below designated, into Common Stock in accordance
with the terms of this Note, and directs that such shares, together with a check
in payment for any fractional share and any Note representing any unconverted
principal amount hereof, be delivered to and be registered in the name of the
undersigned unless a different name has been indicated below. If Common Stock or
Notes are to be registered in the name of a Person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto.
 
 
Dated:  ______________________ 
 
 
China Electric Vehicle Corporation
A British Virgin Island Company
 
 
By: ________________________    
Name: ______________________          
Title: _______________________         
         
                        
 
If shares or Notes are to be registered in the name of a Person other than the
holder, please print such Person's name and address:
 
Name ____________________________   
 
Address   _________________________                                                       
 
 
    ________________________________________________
Social Security or other Taxpayer Identification Number, if any
 
 
 
If only a portion of the Notes is to be converted, please indicate:
 
1 .         Principal amount to be converted:
$  _______________________                                                                           
 
2 .         Principal amount and denomination of Note representing unconverted
principal amount to
be issued:
 
 
Amount: $   ____________________                            
 
Denominations: $______________  (any integral multiple of $1,000)
 
 
 
 
 
- 20 -

--------------------------------------------------------------------------------

 